Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
 

Response to Arguments

Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 1-2, the applicant asserts that “MA and LI do not disclose that “directly receiving, by an entity of a layer 2 or higher of a wireless node, from an entity of a layer 2 or higher of a base station, information for the wireless node to establish a control connection, the control connection being used to transmit, between the wireless node and the base station through a relay node, control information related to the wireless node, the control information being transmitted in a control layer and being not user data.” Examiner respectively disagrees since as further reviewing MA, which in par. 228, “…For the eNB, an RRC context of the second terminal device, especially a security parameter, is directly managed by the eNB, and only the second terminal device and a PDCP layer of the eNB participate in integrity protection, encryption, and decryption of signaling and data transmission, and, therefore, relay UE cannot decrypt signaling and data of the second terminal device…”, the signaling would consider as control information, which transmit through the relay UE. Therefore, MA teaches “receiving, by an entity of a layer 2 or higher of a wireless node, from an entity of a layer 2 or higher of a base station, information for the wireless node to establish a control connection being used to transmit, between the wireless node and the base station through the relay node, control information related to the wireless node, the control information being transmitted in a control layer and being not user data.” Further in view of LI or CHUNG, which using direct communication between the UE and base station to establish a connection through a relay as indicated below. One of ordinary skill in the art would able to implement the use of direct communication between the UE and base station to establish a connection through a relay as being disclosed by LI or CHUNG in the system of MA to teach “directly receiving, by an entity of a layer 2 or higher of a wireless node, from an entity of a layer 2 or higher of a base station, information for the wireless node to establish a control connection, the control connection being used to transmit, between the wireless node and the base station through a relay node, control information related to the wireless node, the control information being transmitted in a control layer and being not user data.” Therefore, the combination of prior art teaches the claims.
Therefore, the rejection is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA et al. (US 20190021123) in view of LI et al. (US 20190327661).

Regarding claim 1, 12, 13, MA et al. (US 20190021123) teaches a communication control method (fig. 10, second terminal device (WE)), comprising: 
receiving, by an entity of a layer 2 or higher of a wireless node, from an entity of a layer 2 or higher of a base station, information for the wireless node to establish a control connection (fig. 10, par. 290, WE receives Secure transmission mode request from the eNB through the relay node, UE,) being used to transmit, between the wireless node and the base station through the relay node, control information related to the wireless node (par. 66, 290, where the radio bearer configuration complete signaling is used to indicate that configuration of the dedicated radio bearer for transmitting the radio resource connection management signaling of the second terminal device is completed; the second terminal device has enabled the secure transmission mode), the control information being transmitted in a control layer and being not user data (par. 228, For the eNB, an RRC context of the second terminal device, especially a security parameter, is directly managed by the eNB, and only the second terminal device and a PDCP layer of the eNB participate in integrity protection, encryption, and decryption of signaling and data transmission, and, therefore, relay UE cannot decrypt signaling and data of the second terminal device; the signaling would consider as control information); and 
starting, by the wireless node, establishment of the control connection, based on the received information (fig. 10, par. 29, based on the secure transmission mode configuration complete message from the second terminal device (WE), that the second terminal device (WE) has enabled the secure transmission mode).
However, MA does not teach directly receiving, by a wireless node, from a base station;
But, LI et al. (US 20190327661) in a similar or same field of endeavor teaches directly receiving, by a wireless node, from a base station, information for the wireless node to establish a control connection (par. 55, 56, using direct communication between UE (wearable device) and base station to setup path through the relay).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method of LI in the system of MA to provide the setup of relay connection through direct communication between wearable device and eNB.
The motivation would have to continue the connection as moving out of service coverage.

Regarding claim 14, MA teaches the communication control method according to claim 1, wherein the information for the wireless node to establish the control connection includes at least one of: information indicating that the control information in the control layer is able to be transmitted via the relay node; and information indicating that the information for the wireless node to establish the control connection is applicable only when the wireless node is located in-coverage of a cell (MA par. 228, 290, security parameter indicating only the second terminal device and a PDCP layer of the eNB participate in integrity protection, encryption, and decryption of signaling and data transmission, and, therefore, relay UE cannot decrypt signaling and data of the second terminal device; the security parameter indicating the signaling is able to transmitted via the relay node without the relay node decrypting the signaling; par. 3, terminal relatively close to the coverage of the network, a terminal within the coverage of the network may be found and used as a relay to establish the connection to the network).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA et al. (US 20190021123) and LI et al. (US 20190327661) as applied to claim 1 above, and further in view of ZANDER et al. (US 20160286567).

Regarding claim 4, MA does not explicitly teach the communication control method according to claim 1, further comprising: 
establishing, by the wireless node, a first path and a second path, the first path being a path from the base station to the wireless node via the relay node, and the second path being a path from the base station to the wireless node not via the relay node;
receiving, by the wireless node, specification information indicating the first path or the second path as a downlink path; and 
receiving, by the wireless node, downlink information from the base station through the first path or the second path, based on the specification information.
But, ZANDER in a similar or same field of endeavor teaches 
establishing, by the wireless node, a first path and a second path, the first path being a path from the base station to the wireless node via the relay node, and the second path being a path from the base station to the wireless node not via the relay node (fig. 1, par. 62, 65, 67, 92, “both, the direct channel 191 and the relaying channel 192 are available to send and/or receive data (communicate)”, );
receiving, by the wireless node, specification information indicating the first path or the second path as a downlink path (par. 62, 65, 67, 92, access point node grants for the UE using direct connection between UE and eNB or through relay); and 
receiving, by the wireless node, downlink information from the base station through the first path or the second path, based on the specification information (par. 62, receiving or sending data using direct connection between UE and eNB or through relay).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method of ZANDER in the system of MA and LI to select direct or relay path.
The motivation would have to select best path between for communication.


Claims 1, 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA et al. (US 20190021123) in view of CHUNG et al. (US 20160212682).

Regarding claim 1, 12, 13, MA et al. (US 20190021123) teaches a communication control method (fig. 10, second terminal device (WE)), comprising: 
receiving, by an entity of a layer 2 or higher of a wireless node, from an entity of a layer 2 or higher of a base station, information for the wireless node to establish a control connection (fig. 10, par. 290, WE receives Secure transmission mode request from the eNB through the relay node, UE,) being used to transmit, between the wireless node and the base station through the relay node, control information related to the wireless node (par. 66, 290, where the radio bearer configuration complete signaling is used to indicate that configuration of the dedicated radio bearer for transmitting the radio resource connection management signaling of the second terminal device is completed; the second terminal device has enabled the secure transmission mode), the control information being transmitted in a control layer and being not user data (par. 228, For the eNB, an RRC context of the second terminal device, especially a security parameter, is directly managed by the eNB, and only the second terminal device and a PDCP layer of the eNB participate in integrity protection, encryption, and decryption of signaling and data transmission, and, therefore, relay UE cannot decrypt signaling and data of the second terminal device; the signaling would consider as control information); and 
starting, by the wireless node, establishment of the control connection, based on the received information (fig. 10, par. 29, based on the secure transmission mode configuration complete message from the second terminal device (WE), that the second terminal device (WE) has enabled the secure transmission mode).
However, MA does not teach directly receiving, by a wireless node, from a base station;
But, CHUNG et al. (US 20160212682) in a similar or same field of endeavor teaches directly receiving, by a wireless node, from a base station, information for the wireless node to establish a control connection (figs. 9A and 9B, par. 148, IUE directly receives the logged Measurement configuration (AreaConfiguration, D2D_Configuration) (913) to establish a communication with SeNB through a relay cellular communication link with RUE (941)).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method of CHUNG in the system of MA to provide the setup of relay connection through direct communication between wearable device and eNB.
The motivation would have to continue the connection as moving out of service coverage.
Regarding claim 14, MA teaches the communication control method according to claim 1, wherein the information for the wireless node to establish the control connection includes at least one of: information indicating that the control information in the control layer is able to be transmitted via the relay node; and information indicating that the information for the wireless node to establish the control connection is applicable only when the wireless node is located in-coverage of a cell (MA par. 228, 290, security parameter indicating only the second terminal device and a PDCP layer of the eNB participate in integrity protection, encryption, and decryption of signaling and data transmission, and, therefore, relay UE cannot decrypt signaling and data of the second terminal device; the security parameter indicating the signaling is able to transmitted via the relay node without the relay node decrypting the signaling; par. 3, terminal relatively close to the coverage of the network, a terminal within the coverage of the network may be found and used as a relay to establish the connection to the network).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA et al. (US 20190021123) and CHUNG et al. (US 20160212682) as applied to claim 1 above, and further in view of ZANDER et al. (US 20160286567).

Regarding claim 4, MA does not explicitly teach the communication control method according to claim 1, further comprising: 
establishing, by the wireless node, a first path and a second path, the first path being a path from the base station to the wireless node via the relay node, and the second path being a path from the base station to the wireless node not via the relay node;
receiving, by the wireless node, specification information indicating the first path or the second path as a downlink path; and 
receiving, by the wireless node, downlink information from the base station through the first path or the second path, based on the specification information.
But, ZANDER in a similar or same field of endeavor teaches 
establishing, by the wireless node, a first path and a second path, the first path being a path from the base station to the wireless node via the relay node, and the second path being a path from the base station to the wireless node not via the relay node (fig. 1, par. 62, 65, 67, 92, “both, the direct channel 191 and the relaying channel 192 are available to send and/or receive data (communicate)”, );
receiving, by the wireless node, specification information indicating the first path or the second path as a downlink path (par. 62, 65, 67, 92, access point node grants for the UE using direct connection between UE and eNB or through relay); and 
receiving, by the wireless node, downlink information from the base station through the first path or the second path, based on the specification information (par. 62, receiving or sending data using direct connection between UE and eNB or through relay).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method of ZANDER in the system of MA and CHUNG to select direct or relay path.
The motivation would have to select best path between for communication.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        07/02/2022